Title: To Thomas Jefferson from Gilbert John Hunt, 14 May 1821
From: Hunt, Gilbert John
To: Jefferson, Thomas


Respected Sir,
New York,
May 14, 1821.—
Adulation is so much above a noble mind, that, in addressing you, I must restrain my feelings and observations regarding one whose virtues are proverbial.I have now the honor of inclosing you the prospectus of another new work, similar to the last I sent you, which forms the 1st Vol. the Late War, the 2d completing the History of our country in that style.It is intended to be finished in the same manner as the other, which you was pleased to patronize. By putting your name to one or both of the proposals and inclosing them to me, you will confer a particular obligation, as your signature to each is worth more than 200 subscribers to the work.—The late War sold very well; the whole of 3 large editions being disposed of.—When this work is done I shall send you on a copy, handsomely bound, to match the other; (& more if you say so.)—Yours very RespectfullyG. J. Hunt